EXHIBIT 10(e)(20)

Annual Performance Incentive Plan for 2010 (“2010 APIP”)

Under the 2010 APIP, executive officers of the Company are eligible to receive
performance related cash payments. Payments are, in general, only made if
performance objectives established by the Compensation Committee of the Board of
Directors (the “Committee”) are met.

The Committee approved incentive opportunities for 2010, expressed as a
percentage of base salary for each participating officer. Certain additional
goals were established for some officers based on business unit goals. The
Committee also established overall threshold, target and maximum measures of
performance for the 2010 APIP. The performance measures and weightings are
adjusted Earnings per Share (weighted at 40%), Cash Flow from Operations
(weighted at 40%) and Pro Forma Revenue Growth (adjusted to exclude the impact
of changes in the translation of foreign currencies into U.S. dollars) (weighted
at 20%).

Individual awards will be subject to the review and approval of the Committee
following the completion of the 2010 fiscal year, with payment to be made within
the first four months of 2011.